              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

__________________________________________x
                                              :
UNICATCH INDUSTRIAL CO., LTD., and            :
TC INTERNATIONAL, INC.,                       :
                                              :
                        Plaintiffs,           :
                                              :
                  and                         :
                                              :
PRIMESOURCE BUILDING PRODUCTS, INC., :
                                              :
                        Plaintiff-Intervenor, :
                                              :
                  v.                          :             Court No. 20-00079
                                              :
UNITED STATES,                                :
                                              :     PUBLIC VERSION
                        Defendant,            :
                                              :
                  and                         :
                                              :
MID CONTINENT STEEL & WIRE, INC.,             :
                                              :
                        Defendant-Intervenor :
__________________________________________x

    PLAINTIFFS’ REPLY TO DEFENDANT AND DEFENDANT-INTERVENORS
    RESPONSE TO PLAINTIFFS’ MOTION FOR JUDGMENT ON THE AGENCY
                              RECORD


                                             Ned H. Marshak
                                             Max F. Schutzman
                                             Dharmendra N. Choudhary
                                             Andrew T. Schutz
                                             Eve Q. Wang

                                             GRUNFELD, DESIDERIO, LEBOWITZ,
                                             SILVERMAN & KLESTADT LLP
                                             1201 New York Ave., NW -Suite 650
                                             Washington, D.C. 20005
                                             (202) 783-6881

                                             Counsel for Plaintiffs Unicatch Industrial
                                             Co., Ltd. and TC International, Inc.
Dated: May 7, 2021



11107606_1
                                                   TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 1

       THE DEPARTMENT’S DECISION TO CALCULATE UNICATCH’S NORMAL
   VALUE BASED ON HOME MARKET SALES PRICES, RATHER THAN
   CONSTRUCTED VALUE, IS NOT SUPPORTED BY SUBSTANTIAL EVIDENCE AND
   IS CONTRARY TO LAW......................................................................................................... 1

        COMMERCE’S CALCULATION OF FREIGHT REVENUE IS NOT SUPPORTED
   BY SUSTANTIAL EVIDENCE AND IS CONTRARY TO LAW ........................................... 5

        COMMERCE’S SELECTION OF STEEL WIRE ROD PRICES PAID TO
   AFFILIATED SUPPLIERS TO CALCULATE “TOTCOM” IS NOT SUPPORTED BY
   SUBSTANTIAL EVIDENCE AND IS CONTRARY TO LAW............................................... 8

CONCLUSION ............................................................................................................................... 9




11107606_1
                                                  TABLE OF AUTHORITIES
Cases
Baoding Mantong Fine Chemistry Co. v. United States, 113 F. Supp. 3d 1332 (Ct. Int’l Trade
  2015) ........................................................................................................................................... 5

Viraj Grp., Ltd. v. United States, 26 C.I.T. 290 (2002) .................................................................. 5

Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370 (Fed. Cir. 2013) .............. 4
Other Authorities
STATEMENT OF ADMINISTRATIVE ACTION, H.R. Rep. No. 103-316 (1994) as reprinted in 1994
  U.S.C.C.A.N. 4040 ................................................................................................................. 3, 4
Administrative Decisions
Certain Steel Nails From Taiwan: Final Results of Antidumping Duty Administrative Review and
  Partial Rescission of Administrative Review; 2016-2017, 84 Fed. Reg. 11,506-01 (Mar. 27,
  2019) ........................................................................................................................................... 7

Notice of Final Results and Partial Rescission of Antidumping Duty Administrative Review:
  Certain Oil Country Tubular Goods from Mexico, 71 Fed. Reg. 54,614 (Sept. 18, 2006) ........ 8




11107606_1
                                        PUBLIC VERSION




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

__________________________________________x
                                          :
UNICATCH INDUSTRIAL CO., LTD., and        :
TC INTERNATIONAL, INC., ET AL,            :
                                          :
                        Plaintiffs,       :
                                          :
                                          :
                  v.                      :                          Court No. 20-00079
                                          :
                                          :                  PUBLIC VERSION
UNITED STATES,                            :
                                          :
                        Defendant,        :
__________________________________________x

    PLAINTIFFS’ REPLY TO DEFENDANT AND DEFENDANT-INTERVENORS
    RESPONSE TO PLAINTIFFS’ MOTION FOR JUDGMENT ON THE AGENCY
                              RECORD

       Plaintiffs, Unicatch Industrial Co., Ltd. and TC International, Inc. (collectively,

“Unicatch”), submit this Reply to Defendant, the United States (“Government” and “Gov. Br.”)

and Defendant-Intervenors, Mid Continent Steel & Wire, Inc. (“Mid Continent” and “Mid

Continent Br.”) Responses to Plaintiffs’ Motion for Judgment on the Agency Record (“Unicatch

Brief” and “Unicatch Br.”).

                                          ARGUMENT

       THE DEPARTMENT’S DECISION TO CALCULATE UNICATCH’S NORMAL
       VALUE BASED ON HOME MARKET SALES PRICES, RATHER THAN
       CONSTRUCTED VALUE, IS NOT SUPPORTED BY SUBSTANTIAL
       EVIDENCE AND IS CONTRARY TO LAW

       The facts in this case, as discussed in Unicatch’s Brief, are not in dispute. The

Department of Commerce (“Commerce”) found that Unicatch had a viable home market. It then



                                                 1
11107606_1
                                              PUBLIC VERSION


rejected [ ] of Unicatch’s home market sales because they were below cost, leaving [                          ] of

its home market sales ([                 ]), equal to [       ] of its U.S. sales ([                 ]), to

calculate margins. CD 267, 3887540-01 (Commerce Preliminary Calculation Memorandum at

65, 454); CD 295, 3904515-01 (Unicatch Case Brief at 1, 2, 4-5).

           Commerce compared one home market observations, seq. [                      ], consisting of [       ]

kg, to [      ] U.S. transactions, containing [                     ] kg. The margin for these sales was

[    ] and the extended margin was [                      ], equal to [          ] of Unicatch’s total

extended margin ([                ]). Commerce compared a second home market sale, seq. [ ],

consisting of [       ] kg to [   ] U.S. observations consisting of [                   ] kg. The extended

margin for this sale was [                   ], equal to [          ] of Unicatch’s total extended margin.

See CD 267, 3887540-01 (Commerce Preliminary Calculation Memorandum at 65, 134, and

454); CD 295, 3904515-01 (Unicatch Case Brief at 1, 2, and 4-5). In other words, two home

market sales, totaling [             ] kg – equal to [          ] of Unicatch’s above-cost home market

sales ([               ]), [           ] of Unicatch’s total home market sales ([                      ]) and

[    ] of the [    ] U.S. sales to which they were compared ([                          ]) – gave rise to

[            ] in dumping duty, [      ] of Unicatch’s total liability.

           Commerce relied on this methodology to compute normal value in order to calculate a

dumping margin for 99.5 percent of Unicatch’s U.S sales. For the remaining 0.5% of U.S. Sales

(equal to [          ] kg in [      ] U.S. sales observations), Commerce determined that there were

no identical or similar model matches and resorted to constructed value (“CV”) to calculate

dumping margin. For these CV sales, Unicatch’s dumping margin was [                           ]. CD 267,

3887540-01 (Commerce Preliminary Calculation Memorandum at 65, 134, 454); CD 295,

3904515-01 (Unicatch/PT Joint Case Brief at 1, 2, 4-5). The [                  ] CV margin for Unicatch in


                                                          2
11107606_1
                                        PUBLIC VERSION


POR 3 was substantially similar to Unicatch’s dumping margin of 6.16% for POR 2. It also was

substantially similar to margins calculated for the other mandatory respondents on POR 3, Pro-

Team (6.72%, based solely on constructed value) and Liang Chyuan, 2.54%, based on a

combination of constructed value and home market sales. PD 233 (Final Results); see also PD

189 (Preliminary Results).

       Unicatch acknowledges that Commerce’s methodology conformed to the agency’s

normal practice. However, as Unicatch argued in its Brief, that practice led to an unreasonable

result in this case. Commerce’s mandate to calculate margins on a fair and equitable basis as

accurately as possible required that Commerce determine whether Unicatch had a viable home

market and, accordingly, whether Commerce should rely on constructed value to calculate

Unicatch’s dumping margin. At the very least, Commerce failed to properly analyze the issues

raised by Unicatch, which requires that this Court remand this matter to Commerce to perform

the careful analysis required by law.

       In its Response Brief, the Government argues that the statutory language, Statement of

Administrative Action (“SAA”), and Commerce Regulations support Commerce’s decision in

this case. Unicatch does not dispute the fact that the Government has summarized a reasonable

manner of construing the law, the SAA, and Commerce Regulations, under normal

circumstances.

       As discussed in Unicatch’s Brief, the statute is ambiguous. While the Government

correctly notes that the SAA provides that “the viability of a market will be assessed based on

sales of all merchandise subject to an antidumping proceeding, not on a product-by-product or




                                                3
11107606_1
                                        PUBLIC VERSION


model-by-model basis,”1 the SAA also provides that the five percent test does not constitute a

sacrosanct, per se rule, and that “in unusual situations, however, home market sales constituting

less than five percent of sales to the United States could be considered viable and home market

sales constituting more than five percent of sales to the United States could be considered not

viable.” STATEMENT OF ADMINISTRATIVE ACTION, H.R. Rep. No. 103-316, at 821 (1994) as

reprinted in 1994 U.S.C.C.A.N. 4040 (“SAA”). The SAA reasons that the modification from

prior law in the manner in which Commerce determines viability was intended to “prevent the

use of ‘thin’ home markets as the basis for identifying dumping.” Id. The SAA also notes that a

“particular market situation” potentially would not permit a proper comparison “where a single

sale in the home market constitutes five percent of sales to the United States.” Id.

        Unicatch acknowledges the reasons why Commerce normally establishes viability early in

the proceeding and why it is reasonable for Commerce to apply the “normal” five percent test

under normal circumstances. At the same time, however, Unicatch asks that this Court recognize

that in rejecting Unicatch’s claim, Commerce failed to consider the “overriding purpose” of the

U.S. law; that is, “to calculate dumping margins as accurately as possible” to conform to

“commercial reality.” Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370,

1378 (Fed. Cir. 2013).

        In the instant case, the fact that Commerce’s normal margin calculation methodology

would lead to anomalous margins first arose when Commerce published its preliminary results.

At that time, Unicatch realized that application to Unicatch’s database of Commerce’s below

cost test (80 percent of Unicatch sales were below cost) and model match criteria ([ ] of

Unicatch’s U.S. sales were compared to similar, as opposed to identical, merchandise) led to


1
    Gov. Br. at 10-12.

                                                 4
11107606_1
                                        PUBLIC VERSION


margins which are commercially unreasonable. Thus, because normal viability led to inaccurate

results, Unicatch asked that Commerce conform its decision to the purpose of the law.

Commerce’s refusal to properly consider Unicatch’s position constituted an abuse of discretion,

which should result in this Court remand this matter to Commerce for further analysis. The

rationale which led the court to remand Commerce’s decision in Viraj Grp., Ltd. v. United States,

26 C.I.T. 290, 294 (2002) is equally applicable to the instant case:

             The issue before this Court is whether Commerce's application of its
             standard currency conversion methodology resulted in an accurate
             dumping margin. The Federal Circuit and this Court have repeatedly
             acknowledged that fairness and accuracy are underlying statutory goals of
             dumping margin determinations. . . . Because Commerce failed adequately
             to explain whether its currency conversion methodology furthers the
             antidumping statute's requirement of a fair comparison in this dumping
             determination, and because other more accurate methodologies may exist
             to do so, this Court remands to Commerce. . . .2

       COMMERCE’S CALCULATION OF FREIGHT REVENUE IS NOT
       SUPPORTED BY SUSTANTIAL EVIDENCE AND IS CONTRARY TO LAW

       In its Brief, Unicatch argued that Commerce erred by refusing to include as a component

of gross unit price, payment of antidumping duty (“ADD”) cash deposits by Unicatch customers

to Unicatch. Confirmation of this failure is found in Unicatch’s Section C database. For certain

CEP Direct Sales (sales by TC that are shipped directly from Unicatch in Taiwan to TC’s

customers in the United States), Unicatch reported payments received from its U.S. customers in

two fields: Field 18, GRSUPRU (gross unit price) and Field 36.1, FREIGREVU (freight




2
  The Government fails in its attempt to distinguish the rationale in Baoding Mantong Fine
Chemistry Co. v. United States, 113 F. Supp. 3d 1332, 1333-1342 (Ct. Int’l Trade 2015) from the
facts in this case. The fact that the Baoding Mantong margin was significantly higher than the
Unicatch margin does not mean that the Unicatch margin was not skewed as a result of “the use
of ‘thin’ home markets as the basis for identifying dumping.”

                                                 5
11107606_1
                                                    PUBLIC VERSION


revenue). See Unicatch’s Section C Response at 22 and 33 (CD 28). The expenses included in

FREIGREVU were set forth in Exhibit C-20(a),3 reproduced below.

                                     A               B             C              D             E     F    G=Sum(B:F)/A


                                     Total net                     Inland
                         TC nails                    Ocean                                                 Total Freight
Unicatch     TC                      weight (kg                    Freight Port   Brokerage   Duty   ADD
                         Invoice                     Freight                                               Revenue
Invoice #    Invoice #               from packing                  to Customer    ($)         ($)    ($)
                         value ($)                   ($)                                                   (US$/KG)
                                     list)                         ($)




            For these sales, Unicatch billed the customer for five expenses: (1) international ocean

freight, (2) U.S. brokerage, (3) U.S. inland freight port to customer, (4) U.S. duty, and (5) ADD

cash deposits. Then, in the U.S. sales database, Unicatch reported the first four components of

freight revenue as expenses to be deducted from the sales price. Id. at Exhs. C-12A (CD 53), C-

13A (CD 59), C-18 (CD 67), and C-19A (C-68). Thus, Unicatch expressly advised Commerce

that its customers were reimbursing Unicatch for ADD cash deposits, and at the same time did

not report the ADD cash deposit component of freight revenue as an expense to be deducted

from the sales price. Unicatch reported its revenue and costs in this manner because Commerce’s

policy, as affirmed by the courts, is that ADD cash deposits are not deducted from prices in

determining adjusted sales prices. See CD 295 (Unicatch Case Brief at 15-17).

            In its Response Brief, the Government asks this Court to reject Unicatch’s arguments.

First, the Government directs the Court’s attention to the fact that “Commerce has a practice of

offsetting respondent’s freight expenses with related freight revenues.” Gov. Br. at 16. In

discussing this practice, the Government does not acknowledge that Unicatch had advised

Commerce that the expenses which it had included in the “freight revenue” field consisted of (1)




3
    CD 71 (also in Unicatch’s Section C Response at 33).

                                                               6
 11107606_1
                                         PUBLIC VERSION


international ocean freight, (2) U.S. brokerage, (3) U.S. inland freight port to customer, (4) U.S.

duty, and (5) ADDcash deposits. In other words, freight revenue included revenue realized by

Unicatch in passing ADD cash deposits onto its customers.

       The Government then argues that Commerce reasonably “found that antidumping duty

cash deposits should not be part of the freight calculation for Unicatch,” since: (1) “antidumping

duties are not freight or movement-related expenses”; and (2) “Unicatch had not established that

the gross unit price excludes the antidumping duties.” Gov. Br. at 17 – 18. These arguments

elevate form over substance and ignore commercial reality. The record in this case reveals that

for certain designated sales, Unicatch charged its customers an additional fee for antidumping

duty cash deposits, over and above the initial price paid for the goods. Thus, while Unicatch

reported these costs in the same field as freight revenue, Unicatch also expressly advised

Commerce that these costs consisted of ADD cash deposits. And the fact that Unicatch expressly

advised Commerce that these costs were reported as part of freight revenue meant that

Commerce also was advised that the gross unit price did not include antidumping duty payments.

       Moreover, while Unicatch recognizes that each Annual Review rests on its own record,

we submit that Commerce’s failure toask that Unicatch further explain its reporting methodology

constitutes substantial evidence that Commerce accepted Unicatch’s representation that freight

revenue included ADD cash deposits and that these deposits should not be deducted from unit

revenue (unit price plus freight revenue). In this regard, Unicatch had reported ADD cash

deposits in this manner in Taiwan Nails POR 2, in which Commerce accepted and verified

Unicatch’s submissions, and accepted Unicatch’s reporting methodology by not deducting ADD

cash deposits from the total price paid. See Certain Steel Nails From Taiwan: Final Results of




                                                 7
11107606_1
                                          PUBLIC VERSION


Antidumping Duty Administrative Review and Partial Rescission of Administrative Review;

2016-2017, 84 Fed. Reg. 11,506-01 (Mar. 27, 2019).

       Finally, the Government’s exhaustion claim should be rejected. Unicatch’s position in its

Brief to this Court is identical to Unicatch position in its Case Brief to Commerce. In the

Commerce brief, Unicatch reasonably assumed that Commerce’s decision was a clerical error,

since Commerce had included ADD cash deposits as part of Unicatch’s revenue in Taiwan Nails

POR 2 – a fact that Unicatch brought to Commerce’s attention. Case Brief at 17-18. At that time,

Unicatch did not know, and had no reason to believe, that Commerce would adopt a directly

contrary position in POR 3, and if it did, Unicatch could not reasonably predict the basis for

Commerce’s new rationale. Thus, Unicatch could not possibly exhaust an argument that first

arose when Commerce issued its Final Determination.


       COMMERCE’S SELECTION OF STEEL WIRE ROD PRICES PAID TO
       AFFILIATED SUPPLIERS TO CALCULATE “TOTCOM” IS NOT SUPPORTED
       BY SUBSTANTIAL EVIDENCE AND IS CONTRARY TO LAW

       In its Brief, Unicatch argued that Commerce’s decision to exclude wire rod purchased by

Unicatch from [            ] from the analysis was not supported by substantial evidence since (1)

taken together, Unicatch weighted average purchase price from its two affiliated trading

companies was higher than its purchase price from its unaffiliated vendors; and (2) [              ]

purchased wire rod from its unaffiliated vendors, and resold the wire rod to Unicatch at a profit.

In support of its position, Unicatch directed the Court’s attention to Notice of Final Results and

Partial Rescission of Antidumping Duty Administrative Review: Certain Oil Country Tubular

Goods from Mexico, 71 Fed. Reg. 54,614 (Sept. 18, 2006), in which Commerce “defined the

market price as the affiliated resellers’ acquisition cost from an unaffiliated party, plus selling,

general, and administrative costs, and financial costs.”


                                                  8
11107606_1
                                          PUBLIC VERSION


       In its Response Brief, the Government argues that it properly exercised its discretion to

reject the lower priced purchase and accept the higher priced purchased rather than weight

averaging the two prices, since this had been Commerce’s practice when faced with analogous

facts. However, the fact that Commerce has discretion to administer the antidumping duty law

and has exercised that discretion in a particular manner in the past does not constitute sufficient

reason for this Court to affirm Commerce’s decision. Commerce needs to establish that its

practice is reasonable. In this case, it is not. A decision by Commerce to include an above-

market purchase price from affiliated vendor in its analysis, while at the same time excluding a

below-market purchase price skews the ultimate result. If a low price is excluded because it is

below market, then a high price, which is above market, should be treated in the same manner. It

is not reasonable for Commerce – which is required to calculate margins as accurately as

possible – to fulfill this statutory mandate by adopting a “heads I win – tails you lose”

methodology.

       Finally, the Government’s Response Brief does not address the second legal issue raised

by Unicatch; that is, that Commerce’s decision failed to consider the fact that [               ] sales

price to Unicatch exceeded that company’s purchase price from unaffiliated vendors. Unicatch

directed the Court and the Government’s attention to the fact that Commerce had utilized this

test to accept affiliated party sales prices in prior cases. The test is reasonable, since it confirms

that the price paid is at market value. Commerce’s failure to apply this test in this case renders

its decision contrary to law.

                                          CONCLUSION

       For all of the reasons discussed in Unicatch’s initial Brief and summarized above,

Unicatch respectfully requests that the Final Results be remanded to Commerce with instructions



                                                   9
11107606_1
                                         PUBLIC VERSION


to grant the relief requested and to provide such other and further relief as this Court deems just

and appropriate.

                                                      Respectfully submitted,

                                                      /s/ Ned H. Marshak
                                                      Ned H. Marshak
                                                      Max F. Schutzman
                                                      Dharmendra N. Choudhary
                                                      Andrew T. Schutz
                                                      Eve Q. Wang




                                                 10
11107606_1
                                      PUBLIC VERSION


                            CERTIFICATE OF COMPLIANCE

Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies with
the word limitation requirement. The word count for Plaintiff Reply Brief, as computed by
Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt’s word processing system Microsoft Word
2007, is 2,565 words, less than the 7,000 word limit.

                                                  /s/ Andrew T. Schutz
                                                  Andrew T. Schutz

                                                  Counsel for Plaintiff Unicatch
Dated: May 7, 2021




                                              1
11107606_1
